Citation Nr: 0330237	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty for training in the United 
States Army Reserve and/or the Army National Guard between 
May 1982 and October 1999.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  

Subsequent to the July 2002 supplemental statement of the 
case the Board obtained submitted additional VA medical 
evidence in support of her claim for an initial rating in 
excess of 30 percent for residuals of a right shoulder 
dislocation.  This evidence has not been considered and the 
appellant has not waived initial consideration of this 
evidence.  

Regulations had been promulgated that give the Board the 
discretion to perform internal development in lieu of 
remanding the case to the RO.  See 38 C.F.R. § 19.9.  

In January 2003 the Board determined that additional 
development of the evidence was necessary in this case.  The 
Board undertook that development pursuant to 38 C.F.R. 
§ 19.9.  



The Board requested orthopedic and neurological examinations 
to ascertain the current nature and extent of severity of the 
veteran's right should dislocation disability.  The Board 
specifically requested that each examiner comment on 
functional loss due to pain or other pathology.  The examiner 
who performed the VA neurology examination did not provide 
such an opinion.  The Board also specifically requested each 
examiner to address the disability as it relates to skin 
impairment.  Neither report addresses whether or not the 
veteran has a disability secondary to the prior surgical scar 
or any other skin disorder that is a residual of the 
veteran's service-connected disability.  

In November 2001 the veteran submitted Authorizations and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), VA Forms 21-4142 (JF).  She specified having 
undergone evaluation and treatment for her shoulder 
disability on June 14, 2000 by G.T.D., M.D., 1624 South 
Carolina Street, Harlingen, Texas, 78550.  She also reported 
continued evaluation and treatment by her treating physician, 
H.J.K., M.D., Harlingen Bone and Joint Clinic, 1801 North Ed 
Carey Drive, Suite A, Harlingen, Texas, 78550.  These records 
have not been obtained.  

In her January 2002 statement, which was accepted as her 
substantive appeal in lieu of VA Form 9, the veteran stated 
that she was represented in this appeal by the Disabled 
American Veterans.  She provided the name of a local 
representative.  The claims folder does not contain a VA Form 
22a, Appointment of Attorney or Agent as Claimant's 
Representative, or other correspondence designating the 
Disabled American Veterans as the veteran's representative in 
accordance with 38 C.F.R. §§ 20.603-20.605 (2003).  This 
should be clarified.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should obtain any VA 
medical treatment records from the 
McAllen VA outpatient treatment clinic 
and the Tejeda VA outpatient treatment 
clinic, which are dated since April 2003.  
The VBA AMC should obtain the June 14, 
2000 examination report of Dr. G.T.D., 
1624 South Carolina Street, Harlingen, 
Texas, 78550, and any outstanding medical 
treatment records of Dr. H.J.K., 
Harlingen Bone and Joint Clinic, 1801 
North Ed Carey Drive, Suite A, Harlingen, 
Texas, 78550.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded special orthopedic 
and neurological examinations by an 
orthopedic surgeon and a neurologist, 
respectively, or other available 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and extent of severity of her 
service-connected right shoulder 
disability.  The claims file, copies of 
38 C.F.R. § 4.40, 4.45, 4.59 and 4.118 
(both old and revised) and a separate 
copy of this remand must be made 
available to and reviewed the examiners 
prior and pursuant to conduction and 
completion of the examinations.

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

The examiners should conduct any 
necessary diagnostic studies and record 
pertinent medical complaints, symptoms 
and clinical findings.  The examiners 
should comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right 
shoulder disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The examiners should also 
comment on whether or not the veteran has 
a disability secondary to the prior 
surgical scar or any other skin disorder 
that is a residual of the veteran's 
service-connected disability in light of 
the provisions of 38 C.F.R. § 4.118 (both 
old and revised).  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a)  Does the service-connected right 
shoulder disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(b)  The examiners should address whether 
the service-connected right shoulder 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  The examiners should assess the 
degree of functional loss that is due to 
any of the above impairment found.  

(c)  Does the service-connected right 
shoulder disability include impairment of 
the humerus, and if so, does it result in 
fibrous union of the humerus or nonunion 
(false flail joint) of the humerus?  

Any opinions expressed by the medical 
specialists as to the severity of the 
service-connected right shoulder 
disability should be accompanied by a 
complete rationale.  

4.  The VBA AMC should determine whether 
the veteran is represented by the 
Disabled American Veterans or another 
accredited organization or individual.  
If not, the VBA AMC should provide the 
veteran a VA Form 22a, Appointment of 
Attorney or Agent as Claimant's 
Representative, and allow her the 
opportunity to appoint an accredited 
service organization or individual as her 
representative.  

5.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio, supra.  A record of 
her notification must be incorporated 
into the claims file.

6.  The VBA AMC should conduct any other 
development and/or action brought about 
by the veteran's response, and issue a 
supplemental statement of the case, if 
necessary.  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5104, 5103A and 5107) 
are fully complied with and satisfied.

7.  The VBA AMC should readjudicate the 
increased rating issue on appeal taking 
into account the evidence added to the 
claims folder since the July 2002 
supplemental statement of the case of 
record.  This readjudication should take 
into account whether the evidence 
supports separate disability ratings for 
separate and distinct manifestations 
attributable to the same shoulder injury.  
See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

